Title: From Thomas Jefferson to Cyrus Griffin, 12 March 1801
From: Jefferson, Thomas
To: Griffin, Cyrus



Dear Sir
Washington Mar. 12. 1801.

I return you my thanks for your friendly congratulations on my election to the chair of the Union. if it shall be in my power to effect a reconciliation of parties, I shall think I have not lived in vain. to effect this something must be yielded on both sides, and I hope there is a spirit of accomodation rising among us. I know the task is difficult, and cannot possibly be so executed as to give satisfaction to every one: but by suffering no passions of my own to intervene, I will give myself a right to the dispassionate judgment of others. I pray you to accept assurances of my high consideration & esteem.

Th: Jefferson

